Case 7:19-mj-01116 Document 1 Filed on 05/16/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN _ DISTRICT OF : TEXAS
McALLEN DIVISION TO ‘

 

UNITED STATES OF AMERICA

V. CRIMINAL COMPLAINT

Jose Guadalupe Gonzalez-Martinez
Case Number: M-19-1116 -M

IAE YOB: 1985
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

?

knowledge and belief. On or about May 14, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent’ and that this complaint is based on the
following facts:

Jose Guadalupe Gonzalez-Martinez was encountered by Border Patrol Agents near Roma, Texas on May 14, 2019. The investigating
agent established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 14, 2019, near Roma, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on February 28, 2019 through Miami, Florida. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of .
Homeland Security. On July 02, 2018, the defendant was convicted of 8 USC 1326 Illegal Re-Entry and sentenced to time served with
one (1) year supervised release term.

Approved wy ABS SDIPIAZA Sliulq P10am

 

 

 

Continued on the attached beet and made a part of this complaint: [_|ves [x]No
Sworn to before me and subscribed in my presence, Signature of Complainant

May 16,2019 — Gg: 24 Gh, “ Claudia Garcia Border Patrol Agent
Juan F. Alanis _ . , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
